852 F.2d 1241
Timothy A. PATRICK, M.D., Plaintiff-Appellee,v.William M. BURGET, M.D., et al., Defendants-Appellants.
Nos. 85-3759, 85-4071.
United States Court of Appeals,Ninth Circuit.
Aug. 2, 1988.

Before FLETCHER, ALARCON and WIGGINS, Circuit Judges.

ORDER

1
The judgment of this court has been reversed by the Supreme Court and remanded to this court for further proceedings in conformity with the opinion of the Supreme Court, --- U.S. ----, 108 S.Ct. 1658, 100 L.Ed.2d 83.  Accordingly, we hereby remand to the district court for further proceedings in conformity with the opinion of the Supreme Court.